Order filed, June 22, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01103-CR
                                    ____________

                    PETER JOSEPH ROSENBERGER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                     On Appeal from the Co Crim Ct at Law No 8
                                Harris County, Texas
                          Trial Court Cause No. 1762576


                                        ORDER

       The reporter’s record in this case was due February 13, 2012, 2012. See Tex. R.
App. P. 35.1. On April 17, 2012, this court ordered the court reporter to file the record
within 30 days. The record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

       We order Sondra Humphrey, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Sondra Humphrey does not timely file the record as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM